It has been repeatedly held by this court that, when existing common carriers are rendering service which is adequate to take care of the needs of the traveling public between certain points, the Public Utilities Commission is not justified in granting a new certificate or in increasing the service of some one transportation company along the same route. CincinnatiTraction Co. v. Public Utilities Commission, 112 Ohio St. 699,148 N.E. 921; McLain v. Public Utilities Commission, 110 Ohio St. 1,  143 N.E. 381; Coney Island Motor Bus Co. v. PublicUtilities Commission, 115 Ohio St. 47, 152 N.E. 25; SciotoValley Railway  Power Co. v. Public Utilities Commission,115 Ohio St. 358, 154 N.E. 320.
It has also been held that the commission, in *Page 37 
deciding whether public convenience and necessity demand an increase in motorbus service, should give consideration to the fact that existing transportation companies within any territory through which a route is desired have their revenues so depleted that the depletion might later necessitate an abandonment of those transportation facilities. East EndTraction Co. v. Public Utilities Commission, 115 Ohio St. 119,152 N.E. 20.
Under the order of the Public Utilities Commission herein, it is found that the interurban company between Westerville and Columbus has facilities adequate to transport the people traveling between Columbus and Westerville, and that the Columbus Railway, Power  Light Company is now conducting the Columbus-Westerville operation at a loss, which will probably be increased if increased equipment is put on by the motor transportation companies. Under the recent decisions of this court, the order must be reversed for that part of the route in question as to which a necessity was not found for the operation ordered.
It appears, however, from the finding of the commission and from the record, that between Columbus and Westerville the traction line and the motor transportation companies for a distance of more than 4 miles do not travel over the same highway, but that, from a point in the northern limits of Columbus, where the Westerville pike, now a part of the Three C's Highway, joins Cleveland avenue, to a point approximately 2.6 miles south of the south corporation line of Westerville, the routes traversed by the traction line and by the motor transportation companies are from a *Page 38 
half to three-quarters of a mile apart, and that people living along the route traversed by the motor transportation companies and in territory to the cast of the Three C's Highway are forced to walk from a half mile to a mile and a quarter to be able to reach the traction line. In other words, a triangle is formed by the lines of the Columbus Railway, Power  Light Company on the west and north and the line of the Westerville pike on the east, which is accurately described as follows: Beginning at a point in the northern limits of Columbus, where the Westerville pike (now a part of the Three C's Highway) joins Cleveland avenue; thence in a northerly direction along Cleveland avenue and the Clinton, Sharon, and Blendon pike, 21,130 feet, or approximately 4 miles, to the point where the interurban line of the Columbus Railway, Power  Light Company leaves the Clinton, Sharon, and Blendon pike; thence east along said interurban line 6,450 feet, or 1.22 miles, to the Westerville pike; thence in a southerly and southwesterly direction along the Westerville pike 22,940 feet, or approximately 4.34 miles, to the place of beginning.
There are four roads crossing from the Clinton, Sharon, and Blendon pike to the Westerville pike between the point where the interurban line and the Westerville pike separate in Columbus and the point where they again join, 2.6 miles, south of Westerville; (1) Morse road, 7,200 feet, or 1.36 miles, south of said point of junction; (2) Ferris road, 4,500 feet, or .85 miles, south of Morse road; (3) Innis road, 4,580 feet, or .86 miles, south of Ferris road; and (4) Agler road, 4,000 feet, or .75 *Page 39 
miles, south of Innis road. It is 2,640 feet, or .5 miles, from Agler road to the intersection of the Westerville pike and Cleveland avenue.
It also appears in the record that between Cleveland avenue, upon which street the traction company operates for the greater part of the 4 miles in question, and the Three C's Highway, upon which the bus operators operate for all of the 4 miles in question, lies the line of the C. A.  C. Railroad, which has neither overhead tracks nor watchmen. This railroad must in general be crossed by persons living to the east of the railroad, within the triangle described, by one of the four crossroads above mentioned, in order that the traction line may be reached. This fact creates an element of real danger, as school children within the triangle are compelled to use either the motorbus or the traction to be transported to schools in Columbus and in Westerville. A necessity is hence shown for the operation of the motorbus companies along the east side of the triangle above described for the benefit of persons living within the triangle and east of the Westerville pike; that is, the operation is both convenient and necessary between Linden Heights and the point where the traction returns to the Westerville pike, 2.6 miles south of the Westerville corporation line. It is therefore ordered that the finding and order of the Public Utilities Commission herein be modified to authorize the motor transportation companies to increase their equipment and operations so as to adequately serve the traveling public coming into and going out of the triangle above described, by operating over the general route *Page 40 
in question along the Westerville pike from Columbus to Westerville, and to receive and discharge passengers within that part of the route which lies between the corporation line of the city of Columbus and the point upon the Westerville pike 2.6 miles south of the Westerville corporation line, and to receive upon the remainder of the route from Columbus to Westerville only such passengers as are being transported into the triangle in question, and to discharge upon the remainder of the route from Columbus to Westerville only such passengers as are traveling out of the triangle in question, and that that part of the order which permits increased general service from Westerville into Columbus and from Columbus into Westerville be reversed.
Order modified in part and reversed in part.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 41